DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the compound preferably being butyl 1-(N, N-diethylhexylcarbamoyl)nonylphosphonate)” in line 24.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires solely butyl 1-(N, N-diethylhexylcarbamoyl)nonylphosphonate) or any or the compounds described in lines 3-23. See MPEP § 2173.05(d).
Claim 4 recites the limitation “this polymer advantageously being a divinylbenzene/styrene copolymer or an acrylic ester polymer” in lines 3-4.  The phrase "advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires the polymer to be a divinylbenzene/styrene copolymer or an acrylic ester polymer, or any polymer satisfying the limitations in lines 2-3. See MPEP § 2173.05(d).
Claim 6 recites the limitation “the solid polymeric substrate is in the form of beads of which at least 90% by number advantageously have a mean bead size d90 of between 200 µm to 900 µm” in lines 1-3.  The phrase "advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires the bead size to be between 200 µm to 900 µm or if said bead size is simply a preferable embodiment. See MPEP § 2173.05(d).
Claim 7 recites the limitation “the organic material comprises at least 2.5 wt. %, advantageously from 10 wt. % to 70 wt. % and, preferably, from 20 wt. % to 60 wt. % of compound” in lines 1-3.  The phrases "advantageously" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires the organic material to comprise at least 2.5 wt. %, 10 wt. % to 70 wt. %, or 20 wt. % to 60 wt. % of compound. See MPEP § 2173.05(d).
Claim 8 recites the limitation "the " in in line 2.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 recites “an organic material” in lines 2-3, there is no previous recitation of a “solid organic material”. Claim 1 does 
Claim 10 recites the limitation "the eluting" in in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of an eluting in claim 10 or claim 9, upon which claim 10 is dependent. Clarification and correction is required.
Claim 11 recites the limitation “the aqueous solution has a pH of 8 or higher, advantageously of between 8.5 and 12 and preferably, of between 9 and 11” in lines 1-3.  The phrases "advantageously" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires the aqueous solution to have a pH of 8 or higher, a pH between 8.5 and 12, or a pH between 9 and 11. See MPEP § 2173.05(d).
Claim 12 recites the limitation “the salt being advantageously selected from among a carbonate and the metal being advantageously selected from among sodium and potassium” in lines 2-4.  The phrase "advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires the salt to be a carbonate and the metal to be sodium or potassium, or the salt to be an alkaline metal salt or ammonium salt as described in line 2. See MPEP § 2173.05(d).
Claim 14 recites the limitation “The recovery method according to claim 14” in line 1. Claim 14’s dependence on itself creates an internal conflict in the claim. Since claim 14 recites a 
Claim 15 recites the limitation "optionally washed at step (b’)" in line 2. There is insufficient antecedent basis for this limitation in the claim. Note that claim 15 has been amended to be only dependent on claim 13, which does not recite a washing step (b’). Only claim 14 recites a washing step (b’), upon which claim 15 is not dependent. Clarification and correction is required.
Claim 16 recites the limitation “the aqueous solution has a concentration of H+ ions of 20 mol/L or less, advantageously between 0.1 mol/L and 10 mol/L and, preferably, between 1 mol/L and 7 mol/L” in lines 1-3.  The phrases "advantageously" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires the aqueous solution to have a concentration of H+ ions of 20 mol/L or less, between 0.1 mol/L and 10 mol/L, or between 1 mol/L and 7 mol/L. See MPEP § 2173.05(d).
Claim 17 recites the limitation “the aqueous solution comprises at least one inorganic acid selected from the group formed by sulfuric acid, nitric acid, phosphoric acid and hydrochloric acid, this acid being advantageously sulfuric acid” in lines 1-4.  The phrases "advantageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claim requires the aqueous solution to comprise solely sulfuric acid or any acid selected from sulfuric, nitric, phosphoric, and hydrochloric acid. See MPEP § 2173.05(d).
Claims 18 and 20 recite the limitation “the aqueous solution S comprises at least 0.1 mol/L, advantageously from 1 mol/L To 10 mol/L, preferably from 2 mol/L to 9 mol/L and, more preferably, from 3 mol/L to 7 mol/L of phosphoric acid” in lines 1-3 and 2-4, respectively.  The phrases "advantageously", “preferably” and “more preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. It is unclear whether the claims requires the aqueous solution S to comprise at least 0.1 mol/L , 1 mol/L To 10 mol/L, 2 mol/L to 9 mol/L, or 3 mol/L to 7 mol/L of phosphoric acid. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Largman et al. (US 4402917 A) in view of Arrachart et al. (US 9441285 B2) .
	Regarding claim 1, Largman teaches a method for extracting uranium from a phosphoric acid solution with organophosphorus extractants supported or impregnated on polymeric resins (Abstract). In an example embodiment, resin beads are prepared charging Amberlite XAD-7 resin with a solution of octylphenylphosphoric acid (OPAP) and kerosene and methylene chloride (Column 4, lines 27-32), to impregnate the OPAP on the resin (Column 3, lines 39-40). This reads on the claimed impregnated polymeric substrate. However, Largman does not teach the extractant following the general formula described in lines 6-29 of claim 1.


    PNG
    media_image1.png
    148
    290
    media_image1.png
    Greyscale

Where: 
m is an integer of 0, 1 or 2; 
R1 and R2, the same or different, are a saturated or unsaturated, straight-chain or branched hydrocarbon group having 6 to 12 carbon atoms; 
R3 is: a hydrogen atom; a saturated or unsaturated, straight-chain or branched hydrocarbon group having 1 to 12 carbon atoms and optionally one or more heteroatoms; a saturated or unsaturated, monocyclic hydrocarbon group having 3 to 8 carbon atoms and optionally one or more heteroatoms; or a monocyclic aryl or heteroaryl group; 
or else R2 and R3 together form a —(CH2)n— group where n is an integer ranging from 1 to 4; 
R4 is a hydrogen atom, a saturated or unsaturated, straight-chain or branched hydrocarbon group having 2 to 8 carbon atoms, or a monocyclic aromatic group; whilst
R5 is a hydrogen atom or saturated or unsaturated, straight-chain or branched hydrocarbon group having 1 to 12 carbon atoms (Column 4, lines 18-50).

	Largman teaches that polymeric solids are resistant to concentrated phosphoric acid and of sufficient attractive force with respect to uranium to overcome the chelating effect of concentrated phosphoric acid (Column 1, lines 53-57). Additionally, Arrachart teaches that a bifunctional compound has the advantage of being possible to be transposed from a liquid-liquid extraction system to a solid-liquid extraction system (Column 3, lines 4-11). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have impregnated the polymeric resin taught by Largman with the compound taught by Arrachart. 
	Regarding claim 2, modified Largman teaches all the limitations of claim 1 as set forth above. Arrachart further teaches that R1 and R2 are preferably both a branched alkyl group having 8 to 10 carbon atoms (Column 6, lines 11-12), R3 advantageously being a hydrogen atom, a straight-chain or branched alkyl group having 1 to 12 carbon atoms while R5 is preferably a hydrogen atom (Column 6, lines 16-20), and R4 preferably being a straight-chain or branched alkyl group having 2 to 8 carbons atoms (Column 4, lines 23-25). The MPEP states that “In the case where the claim ranges ‘overlap or lie inside the ranges disclosed by the prior art’ a prima facie case of obviousness exists” (See MPEP 2144.05(I)). Thus there is a prima facie case that the current claim is obvious in light of Arrachart’s disclosure.
	Regarding claim 3
ethyl 1-(N,N-diethylhexylcarbamoyl)ethylphosphonate
ethyl 1-(N,N-diethylhexylcarbamoyl)nonylphosphonate
butyl 1-(N,N-diethylhexylcarbamoyl)nonylphosphonate
butyl 1-(N,N-dioctylcarbamoyl)nonylphosphonate
Additionally, Arrachart teaches that R4 can be an isopropyl group (Column 6, lines 23-28), meaning isopropyl 1-(N,N-diethylhexylcarbamoyl)nonylphosphonate is a possible embodiment of the compound.
	Regarding claim 4, modified Largman teaches all the limitations of claim 1 as set forth above. Largman teaches that Amberlite XAD-7 resin beads are polyacrylate beads (Column 5, lines 48-51), which reads on an acrylic ester polymer. Largman further teaches other using other Amberlite resins for the loading step, which includes XAD-4, a styrene-divinyl benzene copolymer (Column 5, lines 53-61; Table 1).
	Regarding claim 7, modified Largman teaches all the limitations of claim 1 as set forth above. 	Largman further teaches preparing an organic material by mixing 15 g of Amberlite XAD-7 resin, 15 g of OPAP, and 15 g of kerosene (Column 4, lines 27-35). OPAP acts as the extracting compound and comprises about 33 wt. % of the organic material, which reads on the claimed wt. % range of the compound.
	Regarding claim 8, modified Largman teaches all the limitations of claim 1 as set forth above. Largman further teaches using a column to extract uranium, with flow being continued until appreciable uranium appears in the effluent (Column 3, lines 46-47). The resin is loaded into the column (Column 4, lines 36-38), forming a well-packed bed at the upper portion of the column (Column 5, lines 19-21), which reads on a stationary phase formed by the organic 
	Regarding claim 18, modified Largman teaches all the limitations of claim 1 as set forth above. Largman further teaches extracting uranium from phosphoric acid of at least 5 molar concentration (Column 2, lines 18-21), which is equivalent to 5 mol/L. This lies in the claimed range of at least 0.1 mol/L.
	Regarding claim 19, modified Largman teaches all the limitations of claim 18 as set forth above. However, modified Largman does not teach that aqueous solution S is a solution resulting from the attack of a natural phosphate by sulfuric acid.
	Arrachart teaches extracting uranium(VI) from an aqueous solution of phosphoric acid such as a solution derived from digestion of a natural phosphate by sulfuric acid (Column 1, line 32-36), which reads on a solution resulting from attack of a natural phosphate by sulfuric acid.
	Arrachart teaches that nearly all uranium contained in natural phosphates passes into aqueous solutions derived from digestion of said phosphates by sulfuric acid (Column 1, lines 51-53). Furthermore, Largman teaches that its process is intended for uses associated with milling of conventional ores and reprocessing of spent fuel (Column 1, lines 50-53). Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have performed the process taught by modified Largman on the solution taught by Arrachart. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arrachart in view of Largman, as applied to claim 1, and evidenced by Sigma-Aldrich 1 (Amberlite XAD Polymeric Resins).
	Regarding claim 5, modified Largman teaches all the limitations of claim 1 as set forth above. Largman teaches its polymeric materials used as a substrate are of a high surface area (Column 1, line 65-Column 2, line 3), but is silent on the exact values for surface area.
	Sigma-Aldrich 1 teaches multiple physical properties that affect binding capacity of a resin, including dipole moment, pore size, and surface area (page 1; General Remarks). Sigma-Aldrich 1 further teaches that XAD-4 and XAD-7 (used in modified Largman) have surface areas of 725 and 450 m2/g (page 3), which lie in the claimed range. While Sigma-Aldrich 1 is silent on whether the BET method is used to measure surface area, the USPTO does not possess the facilities to test the specific surface area of the resins taught in Sigma-Aldrich 1 using the BET method. However, because a prima facie case of obviousness has been established as explained above, the burden shifts to applicant to demonstrate otherwise.
	Additionally, it is noted that applicant’s specification also teaches using Amberlite XAD-7 as a solid polymeric substrate, which is stated to have a specific surface area of 450 m2/g using the BET method (page 20, lines 18-23). Since this matches the surface area for XAD-7 stated in Sigma-Aldrich 1, this indicates either the BET method was also used to measure the surface areas taught in Sigma-Aldrich 1, or that the value for surface area remains constant regardless of the method of measurement used. As such, a prima facie case of obviousness exists.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arrachart in view of Largman, as applied to claim 1, and evidenced by Sigma-Aldrich 2 (Particle Size Conversion Table).
Regarding claim 6, modified Largman teaches all the limitations of claim 1 as set forth above. Largman teaches the Amberlite XAD-7 resin beads being 20-50 mesh in size (Column 4, lines 27-29). Sigma-Aldrich 2 teaches that a mesh of 20-50 corresponds with a particle size of 297 to 841 microns (pages 1-2), which lies in the claimed bead size range.

Claims 9-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Largman in view of Arrachart as applied to claim 1 above, and further in view of Maheswari et al. (Selective enrichment of U(VI), Th(IV) and La(III) from high acidic streams using a new chelating ion-exchange polymeric matrix, cited in IDS filed 21 June 2018).
Regarding claim 9, modified Largman teaches all the limitations of claim 1 as set forth above. However, Largman does not teach placing the organic material obtained after extracting uranium with a basic aqueous solution, followed by separation of the organic material and the basic aqueous solution after which uranium(VI) is recovered in the basic aqueous solution.
	Maheswari teaches a chromatographic technique using Amberlite XAD-16 -N,N-dihexylcarbamoylmethyl phosphonic acid as stationary phase for extracting uranium, thorium, and lanthanum from various sources (Abstracts). Maheswari further teaches using 0.5 M (NH4)2CO3 (a basic solution) as an eluting agent (Table 1), with a recovery value of 99.8% for U(VI), Th(IV), and La(III) (Section 3.2.3.).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have contacted the organic material of modified Largman with (NH4)2CO3 as taught in Maheswari. Maheswari teaches that the introduction of hydrophilic (OH) groups increase the chelating site accessibility of metal ions, providing better surface contact with the aqueous phase (Introduction)
	Regarding claim 10, modified Largman teaches the all the limitations of claim 9 as set forth above. Maheswari teaches obtaining uranium with an extraction chromatographic glass column packed with pre-conditioned resin beads (Section 2.4.2.), where (NH4)2CO3 is used an eluting agent (Table 1). This reads on eluting, with a mobile phase formed by the basic aqueous solution, of a stationary phase formed by the organic material.
	Regarding claim 11, modified Largman teaches the all the limitations of claim 9 as set forth above. Maheswari teaches that 0.5 M (NH4)2CO3 is used an eluting agent for metal ion recovery (Abstract), but is silent on the pH of the 0.5 M (NH4)2CO3 solution.
	(NH4)2CO3, or ammonium carbonate, decomposes as follows:
(NH4)2CO3 → 2 NH3 + H2O + CO3
As such, a solution of 0.5 M solution of (NH4)2CO3 will break down into a solution about 1.0 M solution of NH3. The approximate pH of the solution is calculated below:
                
                    
                        
                            K
                        
                        
                            b
                        
                    
                    =
                    1.80
                    *
                    
                        
                            10
                        
                        
                            -
                            5
                        
                    
                    =
                    
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                        
                            1.0
                            -
                            x
                        
                    
                     
                    ≈
                    
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                        
                            1.0
                        
                    
                     
                
             (x is significantly smaller than NH3 concentration)
                
                    x
                    ≈
                    0.0042
                    =
                    [
                    O
                    
                        
                            H
                        
                        
                            -
                        
                    
                    ]
                
            
                
                    p
                    O
                    H
                    =
                     
                    -
                    
                        
                            log
                        
                        ⁡
                        
                            
                                
                                    
                                        
                                            O
                                            
                                                
                                                    H
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    =
                    2.38
                
            
                
                    p
                    H
                    =
                    14
                    -
                    2.38
                    =
                     
                    11.62
                
            
A pH of 11.62 lies within the claimed pH range of 8 or higher.
	Regarding claim 12, modified Largman teaches all the limitations of claim 9 as set forth above. Maheswari teaches (NH4)2CO3 as an eluting agent, which is an ammonium salt containing carbonate. This reads on an ammonium salt, with the salt being advantageously selected from among a carbonate.
Regarding claim 13, modified Largman teaches all the limitations of claim 9 as set forth above. Maheswari further teaches equilibrating the resin matrix in both acid and optimum pH medium (Section 3.2.3.), which reads on placing the organic material in contact with an acid aqueous solution. Maheswari additionally teaches the resin bed being washing with distilled water until it attains natural pH for reuse (Section 2.4.2.), which reads on separation of the organic material and the acid aqueous solution after which the organic material is regenerated.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have equilibrated the resin taught in modified Largman with an acid solution as taught by Maheswari. Maheswari teaches that in acidic conditions, the chelation mechanism involving phosphoryl and carbonyl oxygen is predominant which can effectively extract neutral metal complexes (Section 3.2.1.).
Regarding claim 14, modified Largman teaches all the limitations of claim 13 as set forth above. Maheswari additionally teaches the resin bed being washing with distilled water until it attains natural pH for reuse (Section 2.4.2.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have washed the resin bed as taught by Maheswari in 
Regarding claim 15, modified Largman teaches all the limitations of claim 13 as set forth above. Maheswari teaches sorbed metal ions being eluted in 1 M phosphoric acid medium, followed by the resin bed being washing with distilled water (Section 2.4.2.) This reads on the acid aqueous solution comprising at least one washing with a mobile phase formed by the acid aqueous solution, on a stationary phase formed by the organic material.
Regarding claim 16, modified Largman teaches all the limitations of claim 13 as set forth above. Maheswari teaches equilibrating the resin matrix with acid, 2 M HNO3 (Section 3.2.3.), which has a concentration 2 M H+. Molarity is equivalent to mol/L, so an H+ concentration of 2 M lies in the claimed range of 20 mol/L or less.
Regarding claim 17, modified Largman teaches all the limitations of claim 13 as set forth above. Maheswari teaches equilibrating the resin matrix with acid, 2 M HNO3 (Section 3.2.3.), or nitric acid. Maheswari also teaches using phosphoric acid (Section 2.4.2) and hydrochloric acid (Table 1).
Regarding claim 20, modified Largman teaches all the limitations of claim 9 as set forth above. Largman further teaches extracting uranium from phosphoric acid of at least 5 molar concentration (Column 2, lines 18-21), which is equivalent to 5 mol/L. This lies in the claimed range of at least 0.1 mol/L.
Regarding claim 21, modified Largman teaches all the limitations of claim 20 as set forth above. However, modified Largman does not teach that aqueous solution S is a solution resulting from the attack of a natural phosphate by sulfuric acid.

	As set forth in claim 19 above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have performed the process taught by modified Largman on the solution taught by Arrachart. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 9:00-6:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/PHILLIP H LEUNG/Examiner, Art Unit 1733